UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the annual period ended December 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE EXCHANGE ACT For the transition period from to CHINA LIAONING DINGXU ECOLOGICAL AGRICULTURE DEVELOPMENT, INC. (Exact name of small business issuer as specified in its charter) Commission File No.333-170480 Nevada 80-0638212 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Room 2119 Mingyong Building, No. 60 Xian Road. Shahekou District, Dalian, China 116021 (Address of Principal Executive Offices) 0086-13909840703 (Issuer’s telephone number) Copy of Communications To: Bernard & Yam, LLP 401 Broadway, Suite 1708 New York, NY 10013 Phone: 212-219-7783 Facsimile: 212-219-3604 Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YES þ NO ¨ Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES þ NO ¨ Indicate by checkmark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form.¨ Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES ¨ NO þ The aggregate market value of the voting and non-voting stock (1,750,000 shares of common stock) held by non-affiliates of the registrant, as of June 29, 2012, was approximately $122,500 computed by reference to the last reported sale price of $0.07 per share on June 29, 2012. All executive officers and directors of the registrant have been deemed, solely for the purpose of the foregoing calculation, to be "affiliates" of the registrant. As of May 1, 2013, 46,450,000 shares of common stock, $0.001 par value, were outstanding.As of March 31, 2013, there were 66,450,000 shares of common stock, $0.001 par value, issued and outstanding. The decrease in the number of total issued and outstanding common shares was due to the cancellation of 20,000,000 shares by Chin Yung Kong, our controlling shareholder, on January 8, 2013. FORM 10-K TABLE OF CONTENTS PART I Page Item 1. Business. 3 Item 1A. Risk Factors. 7 Item 1B. Unresolved Staff Comments. 7 Item 2. Properties. 7 Item 3. Legal Proceedings. 7 Item 4. Mine Safety Disclosures. 7 PART II Item 5. Market for Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 8 Item 6. Selected Financial Data. 8 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 9 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 20 Item 8. Financial Statements and Supplementary Data. 20 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure. 20 Item 9A. Controls and Procedures. 21 Item 9B. Other Information. 22 PART III Item 10. Directors, Executive Officers and Corporate Governance. 23 Item 11. Executive Compensation. 24 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 24 Item 13. Certain Relationships and Related Transactions and Director Independence. 25 Item 14. Principal Accountant Fees and Services. 25 Item 15. Exhibits, Financial Statement Schedules. 26 Signature 27 Annex: Financial Statements F-1 2 As used in this Annual Report on Form 10-K (the “Form 10-K”), unless the context requires or is otherwise indicated, the terms “we,” “us,” “our,” the “Registrant,” the “Company,” “our company” and similar expressions include the following entities (as defined below): (i)China Liaoning Dingxu Ecological Agriculture Development, Inc., formerly known as Hazlo! Technologies, Inc., a Nevada corporation (“Company”, “we”, or “us”), which is a publicly traded company; (ii)China Liaoning DingXu Ecological Agriculture Development Co, Ltd., a BVI company ( “DingXu BVI”); (iii)Panjin Hengrun Biological Technology Development Co., Ltd. 盘锦恒润生物技术开发有限公司, a limited liability company organized under the laws of the People’s Republic of China and a ninety-nine percent owned subsidiary of DingXu BVI (“Panjin Hengrun”); and (iv)Liaoning Dingxu Ecological Agriculture Development Co., Ltd.辽宁鼎旭生态农业发展有限公司, a limited liability company organized under the laws of the People’s Republic of China and an affiliated entity of Panjin Hengrun through contractual arrangements (“Liaoning Dingxu”). “China” or “PRC” refers to the People’s Republic of China, excluding Hong Kong, Macau and Taiwan. “GAAP” unless otherwise indicated refers to accounting principles generally accepted in the United States. “RMB” or “Renminbi” refers to the legal currency of China and “$” or “U.S. Dollars” refers to the legal currency of the United States. We make no representation that the RMB or U.S. Dollar amounts referred to in this report could have been or could be converted into U.S. Dollars or RMB, as the case may be, at any particular rate or at all. ITEM 1.BUSINESS History We were incorporated under the name “Hazlo! Technologies, Inc.” on August 19, 2010 in the State of Nevada. Our initial business plan was to modify and translate software and web applications originally written in English into Spanish and to focus on the needs of the Arizona business community to better serve the Spanish-speaking population. We did not generate any revenue from the said IT and data translation services. On December 12, 2011, we entered into a Share Exchange Agreement with DingXu BVI Shareholder (Chin Yung Kong) under which we issued 60,000,000 shares of common stock to Chin Yung Kong to acquire 100% of the issued and outstanding shares of DingXu BVI. Upon closing of the Share Exchange transaction, DingXu BVI became the wholly owned subsidiary of Hazlo! Technologies, Inc. China Liaoning DingXu Ecological Agriculture Development Co, Ltd., a BVI company (the “DingXu BVI”) was incorporated under the laws of the British Virgin Islands on April 15, 2011. Chin Yung Kong was the sole shareholder and director of DingXu BVI. On July 5, 2011, DingXu BVI formed Panjin Hengrun Biological Technology Development Co., Ltd. 盘锦恒润生物技术开发有限公司, a limited liability company organized under the laws of the People’s Republic of China (“Panjin Hengrun”). DingXu BVI owns 99% of the total ownership of Panjing Hengrun. 3 Table of Contents On November 28, 2011, Panjin Hengrun entered into a set of contractual arrangements with Liaoning Dingxu Ecological Agriculture Development Co., Ltd.辽宁鼎旭生态农业发展有限公司, a limited liability company organized under the laws of the People’s Republic of China and an affiliated entity of Panjin Hengrun through contractual arrangements (“Liaoning Dingxu”). The contractual arrangements are comprised of a series of agreements, including a Consulting Service Agreement and an Operating Agreement, through which Panjin Hengrun has the right to advise, consult, manage and operate Liaoning Dingxu to collect and own all of Liaoning Dingxu’s net profits and net losses. Additionally, under a Proxy Agreement, the shareholders of Liaoning Dingxu have vested their voting control over Liaoning Dingxu to Panjin Hengrun in order to further reinforce Panjin Hengrun’s rights to control and operate Liaoning Dingxu. Liaoning Dingxu and its shareholders have granted Panjin Hengrun, under an Option Agreement, the exclusive right and option to acquire all of their equity interests in Liaoning Dingxu, or, alternatively, all of the assets of Liaoning Dingxu. Further, the shareholders of Liaoning Dingxu agreed to pledge all of their rights, titles and interests in Liaoning Dingxu under an Equity Pledge Agreement. Upon entry of these contractual arrangements, Liaoning Dingxu became the Variable Interest Entity (“VIE”) of Panjin Hengrun pursuant to ASC-810-10-25. Panjin Hengrun was able to carry out business operations through Liaoning Dingxu. Set forth below is our organizational chart upon completion of the share exchange transaction: 4 Table of Contents Liaoning Dingxu Ecological Agriculture Development Co., Ltd.辽宁鼎旭生态农业发展有限公司 (“Liaoning Dingxu”) was formed as a limited liability company organized under the laws of the People’s Republic of China on August 6, 2009. It mainly engages in the business of growing mushrooms and marketing mushroom and related agricultural products. Since the completion of the share exchange transaction, our business operations are carried out through Panjin Hengrun and its affiliated operating entity Liaoning Dingxu. On December 12, 2011, we ceased the business of development stage IT service and data translation services and started to engage in the business of growing mushrooms and marketing mushroom and related agricultural products through Liaoning Dingxu. Business Overview We mainly engage in the business of growing mushrooms and marketing mushroom and related agricultural products through our affiliated variable interest entity Liaoning Dingxu. Main Products We mainly produce and sell two types of products: Fresh mushrooms. We grow fresh mushrooms in our farms and sell them to markets. Our fresh mushrooms include oyster mushrooms, king oyster mushrooms, king trumpet mushrooms, and button mushrooms. Mushroom growing products including mushroom spawns and mushroom sticks. Mushroom sticks are the stick shaped containers filled with fertilizers and the mushrooms grow on them. They are the growing bases for mushrooms. Seasonality Our market is not seasonal due to the fact that our mushrooms are grown in the green house and therefore are not affected by season changes. We do need to store our fresh mushrooms, mushroom sticks and spawns in a low temperature environment. Market Overview We mainly sell our mushroom spawns and sticks in Panjin City, Liaoning Province, China and the surrounding townships. We mainly sell our fresh mushrooms in north eastern Chinese cities including Shenyang, Anshan and Dalian. Sales and Marketing We conduct direct sales and marketing through our own sales team. We have not used agencies and brokers to sell our products. Our Customers Our main customers are individual consumers. We do not have any written agreement with any customers and we do not rely on one or several major customers. Raw Materials and Source of Raw Materials The raw materials we use for growing our products include sawdust, straw, bran and chicken manure. Materials are collected from local farmers. We do not have any supply contract with any farmer. Our Competitors There are many mushroom producers and sellers in China and we only have a very small percentage of the total market in China. On a daily basis, we produce 2,500 kg fresh mushrooms, 8,000 mushroom sticks and 10,000 bottles of mushroom spawns. Our daily production is approximately 33% of our daily production capacity. Xinghe Biological Inc. located at Dongguan, Guangdong, has a 60 tons daily production capability and has approximately 8% of the markert share [in South China markets]. Gaorong Company, which is located in Shanghai, China, has a 100 tons daily production capability and has 10% market share in South China markets. These competitors are much larger than us. 5 Table of Contents Our Plan of Growth Expand our farms. We plan to obtain land use rights to more farmland to expand our mushroom farms and increase the production of our fresh mushrooms. Start the deep-processing production of our mushrooms and sell deep-processed products. We plan to purchase equipment and construct processing facilities to launch the production of deep-processed mushroom products, such as canned mushrooms and mushroom drinks. Intellectual Property We currently have following trademarks registered in China: Trademarks “Dingxu” register number: 8041916; “Senlinwa” register application number: ZC9880644SL; “Jindingji” register application number: ZC9880597SL; “Xianzhigu” register application number: ZC9880734SL. Government Regulation Food Hygiene and Safety Laws and Regulations As a producer of food products in China, we are subject to a number of PRC laws and regulations governing food safety and hygiene, including: ● The PRC Product Quality Law ● The PRC Food Safety Law ● The PRC Food Hygiene Law ● The Implementation Rules on the Administration and Supervision of Quality and Safety in Food Producing and Processing Enterprises ● The Standardization Law ● The Special Rules on Strengthening Safety and Supervision of Food and other Products ● The Regulation on Hygiene Administration of Food Additive These laws and regulations set out safety and hygiene standards and requirements for various aspects of food production, such as the production, packaging, handling, labeling and storage of food and for the use of facilities and equipment that make food. Failure to comply with these laws and regulations may result in confiscation and destruction of our products and inventory, confiscation of proceeds from the sale of non-compliant products, fines, suspension of production and operations, product recalls, revocation of licenses, and, in extreme cases, criminal liability. Environmental Regulations We are subject to various governmental regulations related to environmental protection. The major environmental regulations applicable to us include: ● The Environmental Protection Law of the PRC ● The Law of PRC on the Prevention and Control of Water Pollution ● Implementation Rules of the Law of PRC on the Prevention and Control of Water Pollution ● The Law of PRC on the Prevention and Control of Air Pollution ● Implementation Rules of the Law of PRC on the Prevention and Control of Air Pollution ● The Law of PRC on the Prevention and Control of Solid Waste Pollution Our farms are subject to various pollution control regulations with respect to water, air and noise pollution as well as the disposal of waste and hazardous materials. We are also subject to periodic inspections by local environmental protection authorities. Our operating subsidiary has received certifications from the relevant PRC government agencies in charge of environmental protection indicating that their business operations are in material compliance with the relevant PRC environmental laws and regulations. We are not currently subject to any pending actions alleging any violations of applicable PRC environmental laws. Research and Development We did not incur research and development expenses in 2012. 6 Table of Contents Employees As of March 31, 2013, we had 53 employees,of which 36 are full-time. Where You Can Find More Information We file annual, quarterly and special reports, proxy statements and other information with the SEC. Our SEC filings are available to the public over the Internet at the SEC’s web site at http://www.sec.gov. You may also read and copy any document we file at the SEC’s Public Reference Room at 100FStreet, NE, Washington, DC 20549. You may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. ITEM 1A.RISK FACTORS Not Applicable for Smaller Reporting Company. ITEM 1B.UNRESOLVED STAFF COMMENTS Not Applicable for Smaller Reporting Company. ITEM 2.PROPERTIES We have land use rights to 24,806 square meters of land in Xian town, Dawa County, Panjin City, LiaoNing Province, PRC. The term of the land use rights is 50 years, starting in March 2011, and the annual payment for the land use rights is $11,620. We have land use rights to 56,139 square meters of land in Xian town, Dawa County, Panjin City, LiaoNing Province, PRC. The term of the land use rights is 46 years, starting in March 2011, and the annual payment for the land use rights is $58,060. We have land use rights to 428,214 square meters of land in Xian town, Dawa County, Panjin City, LiaoNing Province, PRC. The term of the land use rights is 18 years, starting in January 2012, and the annual payment for the land use rights is $153,210. Under the 1982 Constitution, urban land in China is owned by the State and collectives own the rural land. Since the local and central governments administer the rural collectives, it can be construed that all land ownership is under control of the State. However, the Constitution's Amendment Act of 1988 to Article 10 adopted on April 12, 1988, states that a land use right may be transferred in accordance to law. Based on this statement, a land use right becomes divisible from land ownership, thus making land use right likely to be privatized. Individuals, including foreigners can hold long-term leases for land use. They can also own buildings, apartments, and other structures on land, as well as own personal property. Real estate transfers in China take place in the form of transfer of right to use land. To obtain land-use rights, the land user must sign a land-grant contract with the local land authority and pay a land-grant fee up front. The grantee will enjoy a fixed land-grant term and must use the land for the purpose specified in the land-grant contract. Depending on the type and purposes of land use, the maximum term of a land grant ranges from 40 years for commercial usage, 50 years for industrial purpose, to 70 years for residential use. The application of “Land Usage Right” on any leased land must be submitted to and approved by many authorities of the local and central government supported by a minimum of 80% of the signatories of its original land leasers who had leased the land from the government before they transfer the land to the new leasers. ITEM 3.LEGAL PROCEEDINGS We are not a party to any legal proceedings that we believe will have a material adverse effect upon the conduct of our business or our financial position. ITEM 4. MINE SAFETY DISCLOSURES. Not applicable. 7 Table of Contents PART II ITEM 5. MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Our common stock is currently traded on the over the counter bulletin board under the symbol “CLAD.” The following table sets forth the range of high and low prices of our common stock as quoted on the over the counter market during the periods indicated. The prices reported represent prices between dealers, do not include markups, markdowns or commissions and do not necessarily represent actual transactions. High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ First Quarter $ N/A $ N/A Second Quarter $ N/A $ N/A Third Quarter $ N/A $ N/A Fourth Quarter $ N/A $ Holders As of May 13, 2013, there were 50 holders of record of our Common Stock, not including beneficial owners of our Common Stock whose shares are held in the names of various dealers, clearing agencies, banks, brokers and other fiduciaries. Dividend Policy We did not pay any cash dividends on our common stock in the year ended December 31, 2012. We do not anticipate paying any cash dividends on our common stock in the foreseeable future. We currently intend to retain future earnings, if any, to finance operations and the expansion of our business. Equity Compensation Plan Information None in the year ended December 31, 2012. ITEM 6. SELECTED FINANCIAL DATA. Not Applicable for Smaller Reporting Company 8 Table of Contents ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Forward-Looking Statements Certain statements, other than purely historical information, including estimates, projections, statements relating to our business plans, objectives, and expected operating results, and the assumptions upon which those statements are based, are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934. These forward-looking statements generally are identified by the words “believes,” “project,” “expects,” “anticipates,” “estimates,” “intends,” “strategy,” “plan,” “may,” “will,” “would,” “will be,” “will continue,” “will likely result,” and similar expressions. We intend such forward-looking statements to be covered by the safe-harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995, and are including this statement for purposes of complying with those safe-harbor provisions. Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties which may cause actual results to differ materially from the forward-looking statements. Our ability to predict results or the actual effect of future plans or strategies is inherently uncertain. Factors which could have a material adverse affect on our operations and future prospects on a consolidated basis include, but are not limited to: changes in economic conditions, legislative/regulatory changes, availability of capital, interest rates, competition, and generally accepted accounting principles. These risks and uncertainties should also be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements. We undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events or otherwise. Further information concerning our business, including additional factors that could materially affect our financial results, is included herein and in our other filings with the SEC. Overview We mainly engage in the business of growing and marketing fresh mushroom, dried mushroom and mushroom crops and mushroom seeds through our affiliated variable interest entity LiaoNing DingXu. We mainly produce and sell two types of products: Fresh mushrooms. We grow fresh mushrooms in our greenhouse and sell them to markets. Our fresh mushrooms include oyster mushroom, king oyster mushroom, king trumpet mushroom, and button mushroom. The revenues from the sales of fresh mushrooms constitute approximately 62% and 55% of our total revenues in the fiscal year of 2012 and 2011, respectively. Mushroom crops and mushroom seeds. The revenues from the sales of mushroom crops and mushroom seeds approximately 28% and 45% of our total revenues in the fiscal year of 2012 and 2011, respectively. As the manufacture workshop completed in 2012, the Company have the capacity of the dried mushroom. The revenues from the sales of dried mushroom approximately 10% of our total revenues in the fiscal year of 2012. Financial condition as of December 31, 2012 and 2011 The following table presents an overview of assets, liabilities and shareholders’ equity as of December 31, 2012 and 2011. 9 Table of Contents December 31, December31, Increase (decrease) Current assets Cash ) Other Receivables Advance to suppliers ) Inventory 73, 057 Other current assets - Total current assets ) Non-current assets Property, plant and equipment - net of accumulated depreciation Construction in progress Land use rights Long term prepaid lease ) Total non-current assets Total assets Current liabilities Account payable ) Accrued expenses ) Other payables Short-term loan - ) Due to Related Parties Total current assets Long term payable - Total liabilities Shareholders’ liabilities Common stock - Paid-in capital Retained earnings ) Accumulated comprehensive income - foreign currency Non-controlling interests Total shareholders’ equity of the Company Total liabilities and shareholders’ equity 10 Table of Contents Liquidity and Capital Resources: To date, our operations have been funded by contributions to “due to related parties” and the net cash provided by our fast developing operations. As a result, at December 31, 2012 we had $404,631 current assets, and $8,203,087current liabilities mainly consisted of the $2,386,445 Factory seed cultivation workshop constructing payment, the $492,085 payment for land use right, the $5,301,552 due to related party and others. We had working capital deficit of $7,798,456 as of December 31, 2012, which contains liquidity risk for the coming period. Although we believe management will continue to fund the Company on an as needed basis, we do not have a written agreement requiring such funding.For the due to related party, the shareholders promise that they would not demand repayment from the Company with in next fiscal year. We believe that our operation would have fast development in future which would provide sufficient net cash to fund our business. During the year ended December 31, 2012, we got a net profit $1,424,929 and our operating activities provided $2,403,001 in net cash. Over the long term, our expectation is to see a trend of growing sales for our mushroom series products, including fresh mushrooms, dried mushroom and mushroom crops and seeds, resulting from the improving of general agriculture industry, improving of the planting skills and the quality of our products, and the continuing encouragement from local government.As we continue to invest to develop our mushroom planting greenhouse and structures, mushroom seeds cultivation workshop and manufacturing workshop, the categories and total quantities of our products will be much higher than we produce now. Assets: 1. Inventory The balance at the end of this period consisted of raw materials, growing crops and finished goods. The fresh mushroom in 2011 mainly came from local farmer and farming organizations as the business model includes cooperation with local farmers and farming organizations. As part of the greenhouse and planting structures under construction are completed, the company increased production of the fresh mushroom by themselves, which result in increase of growing crops compared to that as of December 31, 2011. 2. Property, plant and equipment and Construction in progress Our property, plant and equipment are stated at cost less accumulated depreciation and impairment. Depreciation on property, plant and equipment is calculated on the straight-line method after taking into account their respective estimated residual values over the estimated useful lives of the assets as follows: Building 20years Plant equipment 5-10 years Office equipment 3-5years Vehicles 4years As consistent with the policies, maintenance and repair costs are expensed as incurred, whereas significant renewals and betterments are capitalized. Construction in progress represents capital assets under construction or being installed and is stated at cost. Cost comprises original cost of plant and equipment, installation, construction and other direct costs prior to the date of reaching the expected usable condition. Construction in progress is transferred to the property, plant and equipment and depreciation commences when the asset has been substantially completed and reaches the expected usable condition. 11 Table of Contents Property, Plant and Equipment consists of the following: December 31, December 31, 2011(Restated) USD USD Building a Plant equipment b Vehicles c Office equipment d Less: Accumulated depreciation e Property, plant and equipment, net Construction in progress f 1, 025,410 Total property, plant & equipment a. The building mainly represented the greenhouses, manufacturing workshops, warehouse, office building and supporting facilities, most of which were transferred from the construction in progress (CIP). b. The plant equipment represented the production equipment purchased from third parties. Prepayment made during 2011 $284,198 to purchase mushroom manufacturing production lines were transferred to fixed assets this year, hence we observed a significant increase of the plant compared to December 31, 2011. c. The vehicles were the truck for transporting raw materials or finish goods. d. The office equipment represented for office computers, printers, desks and other office appliances. e. For the year ended December 31, 2012 and 2011, the Company recorded depreciation expense of $513,574 and $157,777, respectively. f. The detailed information of the construction projects in progress which was not yet transfer to fixed assets is as below: December 31, December31, USD USD Factory workshop Greenhouse and Planting structures Total amount of Construction In Progress 3. Land use right The Company states land use rights at cost less accumulated amortization. The land use right was used to build up greenhouse and planting structures, manufacturing workshop and other buildings. As of December 31, 2012 and 2011, the net values of land use rights are $5,768,262 and $3,225,474, respectively. The land use rights are amortized using the straight line method during the contract period. For the year ended December 31, 2012 and 2011, amortization expense amounted to $223,018 and 52,132, respectively. 4. Long-term prepaid lease Leases where substantially all the risks and rewards of ownership of assets remain with the lessor are accounted for as operating leases. Payments made under operating leases net of any incentives received from the lessor are charged to the consolidated statements of operations on a straight-line basis over the terms of the underlying lease. The Company records lease payments at cost less accumulated amortization and amount that to be amortized within one year. The amount to be amortized within one year is recorded as current portion of prepaid leases. The Company entered into long term agreements with local government to rent land. The rental payments of $1,030,900 for the entire contract period are prepaid in 2011. The rental payments are recorded as operating lease expenses using the straight line method during the contract period of 20 years. 12 Table of Contents Lease expense of $54,192 and $50,378 were recorded for the year ended December 31, 2012 and 2011. Liabilities: 5. Short-term loan The Company became indebted to Bank of China in December 2011 for $476,122, payable in December 2012, interest at 8.46% per annum. The loan was repaid in full as of December 31, 2012. For the year ended December 31, 2012 and 2011, the Company recorded interest expense of $40,226 and $1,680, respectively. 6. Other payables The balance at the end of this period mainly consisted of the $2,386,445 Factory seed cultivation workshop construction payment and the $492,085 payment for land use right and others. 7. Due to related parties The total amount of due to related parties consisted of the borrowing of the shareholders. The shareholders lent $1,672,100 and $3,351,242 to the company for purchase the land use right to build greenhouse and planting structure in 2012 and 2011, respectively. The balance was $5,301,552 and $3,629,452 as of December 31, 2012 and 2011, respectively. The stockholders lent money without interest to the Company, the interest was valued at $357,240 and $156,306 for the year 2012 and 2011, respectively. The totalof interestwas reflected in the statement of operations as interest expenses in 2012 and 2011 with a corresponding contribution of paid-in capital. 8. Long term payable The Company had a long term payable for the acquisition of land use right. Based on the contract agreement, the future minimum rental payments required for the coming years are as follows: Years ending December 31: Remaining payments Total future minimum payments $ Shareholders’ equity 9. Shareholders’ equity The shareholders’ equity increased from net profit in the year of 2012 and Unrealized foreign currency translation gain as the exchange rate changed. 13 Table of Contents Results of Operations for the year ended December 31, 2012 and 2011 The following table presents an overview of our results of operation for the year ended December 31, 2012 and 2011. Increase (decrease) Total revenue Total cost of revenue ) ) ) Gross profit General and administrative ) ) Depreciation and amortization ) ) ) Bad debt ) ) ) Income from operations Other income - Impairment loss - ) Loss on foreign exchange ) - ) Interest expense ) )- ) Income before income taxes ) Income taxes - - - Net income ) 1. Revenue The following table sets forth the breakdown of our revenue for the year ended December 31, 2012 and 2011, respectively: USD % USD % Fresh mushrooms sales % % Mushroom crops and seeds sales % % Dried mushroom % - - Total revenue % % Sales revenue is recognized at the date of shipment from the Company’s facilities to customers when a formal arrangement exists, the price is fixed or determinable, the delivery is completed, ownershiphas passed, no other significant obligations of the Company exist and collectability is reasonably assured. We derived our revenues predominantly from sales of our fresh mushrooms, mushroom crops and seeds. For the year ended December 31, 2012 and 2011, revenues from sales of our fresh mushrooms sales were $5,384,972 and $2,418,018 respectively representing an increase of $2,966,954.Revenues from sales of our mushroom crops and seeds were $2,406,368 and $2,011,829 for the year ended December 31, 2012 and 2011, which indicated $394,539 increase. Revenues from sales of our dried mushroom were 825,836 for the year ended December 31, 2012, which also resulted in a sales increase. The increase was primarily due to the increase of the sales volume as a result of an increasing numbers of new customers developed. To be specific, the increase in our revenue was attributable to the following reasons: a. We started to open and run the business in the second half of 2009. In the years of 2009 and 2010, the company was still under a development stage with relatively low brand name recognition. The company began the mushroom sales in January of 2011, which led to lower amount of sales revenue in the year ended December 31, 2011 compared with 2012. For the year ended December 31, 2012, as the company progressed toward maturity, we strengthened our sales and marketing campaign which helped to enhance our brand name and increase our sales. b. The business model of cooperation with local farmers and farming organizations developed since local government encouraged the farmers to develop the local agriculture. As a result, our mushroom crops and seeds were also supported and welcomed by local farmers and farming organizations, which significantly increased our sales. 14 Table of Contents c. As part of the greenhouse and planting structures under construction are completed, the categories and total quantities of our products are much higher than we produced in compared the year of 2011. d. As the manufacture workshop completed in 2012, the Company have the capacity of the dried mushroom, which increased the sales for the year of 2012. We expect to see a trend of growing sales for our mushroom series products, including fresh mushroom & mushroom crops and seeds, resulting from the growing of the market scales, improving of general agriculture industry, improving of the planting skills and the quality of our products, and the continuing encouragement from local government. 2. Cost of revenue The following table presents a breakdown of our cost of revenue of fresh mushroom and mushroom crops and seeds for the year ended December 31, 2012 and 2011. USD USD Cost of fresh mushrooms sales Cost of mushroom crops and seeds sales Cost of dried mushrooms sales - Total Cost of fresh mushrooms sales: Our cost of fresh mushrooms sales consists primarily of costs associated with purchased materials, growing cost and purchased fresh mushroom from farmers or farming organizations. Cost of fresh mushrooms sales are allocated to each kind of mushroom using the specific identification method. Costs are allocated to specific units within a product based on the ratio of the sales quantities of the specific units to the total sellable quantities of the product. Cost of mushroom crops and seeds sales: Our cost of mushroom crops and seeds sales mainly represented the costs of purchased and cultivate seeds or crops. We used our workshop to cultivate well mushroom seeds or crops and sold them to local farmers or farming organizations. We also purchased some good quality mushroom seeds from third party and sold them to our customers as well after our selection. The costs are as well allocated to specific units within a product based on the ratio of the sales quantities of units to the total sellable quantities of the product. Cost of dried mushrooms sales: Our cost of dried mushrooms sales consists primarily of costs associated with fresh mushroom and manufacture expense. Cost of dried mushrooms sales are allocated to each kind of mushroom using the specific identification method. Costs are allocated to specific units within a product based on the ratio of the sales quantities of the specific units to the total sellable quantities of the product. 15 Table of Contents 3. Gross profit The following table presents the gross profit of our businesses for the year ended December 31, 2012 and 2011: Gross Gross Gross Gross Production Category Profit Margin Profit Margin USD % USD % Fresh mushrooms sales % 24.01% Mushroom crops and seeds sales 31.50% 36.74% Dried Mushroom sales % 36.74% Total gross profit % 29.79% Gross profit from our mushroom growing business increased by $ 1,625,558 for the year ended December 31, 2012 compared to the year of 2011. The increase was a primary result from cumulative effect of our business development and sales volume increase.The gross margin of our Fresh mushrooms increased from 24.01% for the year ended December 31, 2011 to 35.22% of 2012 benefit from economies of scale. And the gross margin of our mushroom crops and seeds decreased from 36.74% for the year ended December 31, 2011 to 31.50% of 2012 because that we reduced the oyster mushroom seeds price to encourage the local farmers and farming organizations cooperation with us. The dried mushroom, the purpose of which is usually used as gift, have large added value. 4. Depreciation and amortization For the year ended December 31, 2012, our Depreciation and amortization were $561,383, representing an increase of $409,764, as compared to that for the year of 2011. The increase was primarily a result of increased fixed assets and land use right. 5. Bad debt The bad debt represented an $460,530 of allowance for doubtful receivable account which were the staff borrowing whose aging over 3 months and allowance for prepaid expense due from supplier. 6. Other income Other income is used to record the company’s non operating income, such as government grant. For the year ended December 31, 2012, the other income included the USD $373,843 from the government grant for encourage developing local agriculture. 7. Impairment loss For the year of 2011, the impairment loss included USD $313,783, which was composed of $92,050 insoftware and $221,733 in fixed assets impairment. 8. Income taxes Taxation on profits earned in the PRC has been calculated on the estimated assessable profits for the year at the rates of taxation prevailing in the PRC where the Company operates after taking into effect the benefits from any special tax credits or “tax holidays” allowed in the county of operations. The Company does not accrue United States income tax since it has no operating income in the United States. The Operating subsidiary is organized and located in the PRC and do not conduct any business in the United States. 16 Table of Contents In accordance with the relevant tax laws in the PRC, as an agriculture growing enterprise, the Operating subsidiary is exempted from corporate income tax from 2010 to 2012. Accordingly, the company statutory rate was 0% and 0% for the year ended December 31, 2012 and 2011. Cash flow for the year ended December 31, 2012 and 2011 The following table presents selected cash flow data from our cash flow statements for the year ended December 31, 2012 and 2011, respectively. Net cash provided by (used in) operating activities $ $ Net cash used in investing activities Net cash provided by (used in) financing activities Effect of exchange rate changes on cash and cash equivalents Net increase(decrease) in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Operating Activities Net cash provided by operating activities for the year ended December 31, 2012 was $2,403,001 which was primarily due to (i) an increase of the net income $1,424,929 and (ii) a total increase of $736,592 of the depreciation and amortization of fixed assets, land use right and (iii) an increase of the bad debt $460,530 and (iv) an increase of the imputed interest $357,420 and (v) a total decrease of $576,290 of the changes in assets and liabilities. Net cash used in operating activities for the year ended December 31, 2011 was $1,384,615, which was primarily due to (i) a decrease of the net income $172,976 and (ii) a total increase of $222,378 of the depreciation and amortization of fixed assets, land use right and (iii) an increase of the bad debt $372,010 and (iv) an increase of the impairment loss 313,783 and (v) an increase of the imputed interest $156,306 a (iv) a total decrease of $2,276,116 of the changes in assets and liabilities. Investing Activities Net cash used in investing activities was $3,654,684 for the year ended December 31, 2012, which was primarily attributable to (i) an investment of $1,649,206 for the fixed assets and (ii) an investment of $58,194 for the construction in progress to build greenhouse and (iii)an investment of $1,947,284 for the acquisition of land use right. Net cash used in investing activities was $9,638,177 for the year ended December 31, 2011, which was primarily attributable to (i) an investment of $1,025,410 for the construction in progress to build greenhouse, manufacture workshop and others and (ii) an investment of $6,778,045 for the fixed assets and (iii) an investment of $1,742,672 for the acquisition of land use right and (iv) an investment of $92,050 for the software. Financing activities Net cash provided by financing activities was $1,195,9778 for the year ended December 31, 2012, which was mainly attributable to (i) a total $1,672,100 of the current account from a related party and (ii) a total $476,122 payment for the short-term loan. 17 Table of Contents Net cash provided by financing activities was $10,805,842 for the year ended December 31, 2011, which was mainly attributable to (i) a total $6,953,458 from capital injection of shareholders and (ii) a total $3,351,262 of the current account from a related party and (iii) a total $476,122 from short-term bank loan and (iv)a total $25,000 from share issuances. Significant Accounting Policies USE OF ESTIMATES The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. In the opinion of management, all adjustments necessary in order to make the financial statements not misleading have been included. Actual results could differ from those estimates. CASH AND CASH EQUIVALENTS The Company considers all highly liquid investments with maturity of three months or less when purchased to be cash equivalents. INVENTORIES Inventories are stated at the lower of cost or market value. Cost is determined using moving weighted average method. Inventories consist of raw materials, finished goods and growing crops. Cost of finished goods comprises direct material, direct production cost based on normal operating capacity. REVENUE RECOGNITION Sales revenue is recognized at the date of shipment from the Company’s facilities to customers when a formal arrangement exists, the price is fixed or determinable, the delivery is completed, ownershiphas passed, no other significant obligations of the Company exist and collectability is reasonably assured. The Company’s revenue consists of the invoiced value of goods, net of value-added tax (“VAT”). FOREIGN CURRENCY TRANSLATION The functional currency of the Company is the RMB and the RMB is not freely convertible into foreign currencies. The Company maintains its financial statements in the functional currency. Monetary assets and liabilities denominated in currencies other than the functional currency are translated into the functional currency at rates of exchange prevailing at the balance sheet date. Transactions denominated in currencies other than the functional currency are translated into the functional currency at the exchange rates prevailing at the dates of the transactions. Exchange gains or losses arising from foreign currency transactions are included in the determination of net income for the respective periods. For financial reporting purposes, the financial statements of the Company, which are prepared using the functional currency, have been translated into United States dollars. Assets and liabilities translated at exchange rates at the balance sheet date, revenue and expenses are translated at the average exchange rates for the period, and members' equity is translated at historical exchange rates. Translation adjustments are included in accumulated othercomprehensive income, a component of members’ equity. ACCUMULATED OTHER COMPREHENSIVE INCOME Accumulated other comprehensive income represents the change in equity of the Company during the periods presented from foreign currency translation adjustments. 18 Table of Contents TAXATION Taxation on profits earned in the PRC has been calculated on the estimated assessable profits for the year at the rates of taxation prevailing in the PRC where the Company operates after taking into effect the benefits from any special tax credits or “tax holidays” allowed in the county of operations. The Company does not accrue United States income tax since it has no operating income in the United States. The Company is organized and located in the PRC and do not conduct any business in the United States. Enterprise income tax In accordance with the relevant tax laws in the PRC, as an agriculture growing enterprise, the Operating subsidiary is exempted from corporate income tax from 2010 to 2012. Accordingly, the company statutory rate was 0% and 0% for the year ended December 31, 2012 and 2011. Value added tax The Provisional Regulations of The People’s Republic of China Concerning Value Added Tax promulgated by the State Council came into effect on January 1, 1994. Under these regulations and the Implementing Rules of the Provisional Regulations of the PRC Concerning Value Added Tax, value added tax is imposed on goods sold in or imported into the PRC and on processing, repair and replacement services provided within the PRC. In accordance with the relevant tax laws in the PRC, as an agriculture growing enterprise, the Operating subsidiary is exempted from VAT for the year ended December 31, 2012 and 2011. PROPERTY, PLANT and EQUIPMENT Property, plant and equipment are stated at cost less accumulated depreciation and impairment. Depreciation on property, plant and equipment is calculated on the straight-line method after taking into account their respective estimated residual values over the estimated useful lives of the assets as follows: Building 20years Plant equipment 5-10 years Office equipment 3-5years Vehicles 4years Maintenance and repair costs are expensed as incurred, whereas significant renewals and betterments are capitalized. Construction in progress represents capital assets under construction or being installed and is stated at cost. Cost comprises original cost of plant and equipment, installation, construction and other direct costs prior to the date of reaching the expected usable condition. Construction in progress is transferred to the property, plant and equipment and depreciation commences when the asset has been substantially completed and reaches the expected usable condition. LAND USE RIGHTS The Company states land use rights at cost less accumulated amortization. The land use rights are amortized on straight line method during the contract period. LONG TERM PREPAID LEASE Leases where substantially all the risks and rewards of ownership of assets remain with the lessor are accounted for as operating leases. Payments made under operating leases net of any incentives received from the lessor are charged to the consolidated statements of operations on a straight-line basis over the terms of the underlying lease. 19 Table of Contents ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not Applicable for Smaller Reporting Company. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. See the financial statements annexed to this annual report immediately after the signature page of this Form 10-K． ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. On August 22, 2012, the Company dismissed its independent registered public accounting firm Stan J.H. Lee, CPA (“Stan Lee”). The decision to dismiss Stan Lee was adopted by the Board of Directors of the Company. None of the reports of Stan Lee, on the Company's financial statements for either of the past two fiscal years or subsequent interim periods contained an adverse opinion or disclaimer of opinion, or was qualified or modified as to uncertainty, audit scope or accounting principles. There were no disagreements between the Company and Stan Lee, for the two most recent fiscal years and any subsequent interim period through August 22, 2012 (date of dismissal) on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which, if not resolved to the satisfaction of Stan Lee, would have caused Stan Lee to make reference to the subject matter of the disagreement in connection with his report. Further, Stan Lee has not advised the Company that: 1) internal controls necessary to develop reliable financial statements did not exist; or 2) information has come to the attention of Stan Lee which made him unwilling to rely upon management's representations, or made him unwilling to be associated with the financial statements prepared by management; or 3) the scope of the audit should be expanded significantly, or information has come to the attention of Stan Lee that if further investigated may materially impact the fairness or reliability of a previously issued audit report or the underlying financial statements, or the financial statements issued or to be issued covering the fiscal year ended December 31, 2012. On August 23, 2012, the Company engaged M&K CPAS, PLLC (“M&K”) as its principal accountant to audit the Company's financial statements. M&K was the Company’s independent registered public accounting firm during the fiscal year ended September 30, 2011 and the period from August 19, 2010 to September 30, 2010. During the fiscal years ended September 30, 2011, the period from August 19, 2010 to September 30, 2010 and the interim period through December 6, 2011, the reports of M&K for the year ended September 30, 2011and the period from August 19, 2010 to September 30, 2010did not contain an adverse opinion or disclaimer of opinion and were not qualified or modified as to uncertainty, audit scope or accounting principles other than going concern. 20 Table of Contents ITEM 9A. CONTROLS AND PROCEDURES. Evaluation of Disclosure Controls and Procedures We maintain “disclosure controls and procedures,” as such term is defined in Rule 13a-15(e) under the Securities Exchange Act of 1934 (the “Exchange Act”), that are designed to ensure that information required to be disclosed in our Exchange Act reports is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission rules and forms, and that such information is accumulated and communicated to our management, including our Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. We conducted an evaluation (the “Evaluation”), under the supervision and with the participation of our Chief Executive Officer (“CEO”) and Chief Financial Officer (“CFO”), of the effectiveness of the design and operation of our disclosure controls and procedures (“Disclosure Controls”) as of the end of the period covered by this report pursuant to Rule 13a-15 of the Exchange Act. In designing and evaluating the disclosure controls and procedures, we recognized that a control system, no matter how well designed and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system are met. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within a company have been detected. Based upon the required evaluation, our CEO and CFO concluded that as of December 31, 2012, the Company’s disclosure controls and procedures were not effective to ensure that information required to be disclosed by the issuer in the reports that it files or submits under the Act (15 U.S.C. 78a et seq.) is recorded, processed, summarized and reported, within the time periods specified in the Commission's rules and forms due to the material weakness described below. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by an issuer in the reports that it files or submits under the Act is accumulated and communicated to the issuer's management, including its principal executive and principal financial officers, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. Management’s Report on Internal Control over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in Exchange Act Rule 13a-15(f). The Company’s internal control over financial reporting is a process designed to provide reasonable assurance to our management and board of directors regarding the reliability of financial reporting and the preparation of the financial statements for external purposes in accordance with accounting principles generally accepted in the United States of America. Our internal control over financial reporting includes those policies and procedures that (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Company; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with accounting principles generally accepted in the United States of America, and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and directors of the Company; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the Company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal controls over financial reporting may not prevent or detect misstatements. All internal control systems, no matter how well designed, have inherent limitations, including the possibility of human error and the circumvention of overriding controls. Accordingly, even effective internal control over financial reporting can provide only reasonable assurance with respect to financial statement preparation. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. 21 Table of Contents Our management assessed the effectiveness of our internal control over financial reporting as of December 31, 2012. In making this assessment, our management used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”) inInternal Control-Integrated Framework. Based on our assessment, we believe that, as of December 31, 2012, the Company’s internal control over financial reporting was not effective due to the following weakness: ● The Company does not have an independent board of directors or audit committee or adequate segregation of duties; ● All of our financial reporting is carried out by our financial consultant; and ● We do not have an independent body to oversee our internal controls over financial reporting and lack segregation of duties due to the limited nature and resources of the Company. As a result, we performed additional analysis and other post-closing procedures to ensure our consolidated financial statements were prepared in accordance with generally accepted accounting principles. Accordingly, management believes the consolidated financial statements included in this Form 10-K fairly present, in all material respects, our financial condition, results of operations and cash flows for the periods presented. This annual report does not include an attestation report of our registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by our registered public accounting firm pursuant to temporary rules of the Securities and Exchange Commission that permit us to provide only management’s report in this annual report. Changes in Internal Controls There has been no change in our internal control over financial reporting during the quarter ended December 31, 2012 that has materially affected, or is reasonably likely to materially affect our internal control over financial reporting ITEM 9B. OTHER INFORMATION. Not applicable. 22 Table of Contents PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE The following sets forth information regarding the directors and executive officers of the Company as December 31, 2012. Name Positions Age Chin Yung Kong President, Secretary, Treasurer and Director 60 Chin Yung Kong, a Malaysian citizen, age 60, resides in Dalian, China. Mr. Chin has served as the Company’s President, Secretary, Treasurer and sole director since December 2012. Mr. Chin is the Managing Director of QMIS Capital Finance.Since 2002 Mr. Chin has devoting most of his time advising Chinese clients on financial restructuring, pre-audit evaluation before going public, pre-IPO investment strategies, and on the process of going public in the United States. From 1995 to 2002, Mr. Chin was financial controller for the Kwok Group Company in China. Prior to 1995 Mr. Chin was a practicing auditor and Certified Public Accountant (CPA) with Foo Kon & Tan in Singapore. Mr. Chin graduated from University of Hull in the United Kingdom with a Masters degree in Finance. Mr. Chin provides financial and strategic expertise to the Company as a member of its board of directors. Employment Agreements The Company does not have an employment agreement with Mr. Chin, our only executive officer. Term of Office All directors have a term of office expiring at the next annual general meeting of the Company, unless re­elected or earlier vacated in accordance with our bylaws. All officers have a term of office lasting until their removal or replacement by the board of directors. 23 Table of Contents Board Committees We have not yet implemented any board committees. Audit Committee We do not have a standing audit committee, an audit committee financial expert, or any committee or person performing a similar function. If we are able to raise sufficient financing in the future, then we will likely seek out and retain independent directors and form an audit, compensation committee and other applicable committees. Compliance with Section 16(A) of The Securities Exchange Act of 1934 As of December 31, 2012, none of our officers, directors and greater than 10 percent shareholders have filed the reports under Section 16(a). Indemnification of Directors and Officers Our bylaws provide that we will indemnify our directors and officers to the fullest extent permitted by the Nevada corporation laws. There is no pending litigation or proceeding naming any of our directors or officers to which indemnification is being sought, and we are not aware of any pending or threatened litigation that may result in claims for indemnification by any director or officer. ITEM 11. EXECUTIVE AND DIRECTOR COMPENSATION Since inception, we have paid no cash or non-cash executive compensation (including stock options or awards, perquisites, or deferred compensation plans), whatsoever, to the officers or directors. ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER The following table sets forth certain informationconcerning the number of Companycommonshares ownedbeneficiallyby: each person known or believed by us to own, directly or beneficially, more than 5% of our common stock, each of our directors, and all of our officers and directors as a group.Unless otherwise indicated, the stockholders listed possess sole voting and investment power with respect to the common shares shown. Name of Beneficial Owner [1] Number of Common Shares Percentage of Class [2] Chin Yung Kong Room 2119 Mingyong Building, No. 60 Xian Road. Shahekou District, Dalian, China 116021 % All Officers, Directors and Beneficial Owners as a group (Chin Yung Kong is also the only greater than 5% shareholder) % Unless otherwise indicated, the Company has been advised that all individuals listed have the sole power to vote and dispose of the number of Shares set forth opposite their names. For purposes of computing the number and percentage of Shares beneficially owned by a stockholder, any shares which such person has the right to acquire within 60 days are deemed to be outstanding, but those shares are not deemed to be outstanding for the purpose of computing the percentage ownership of any other stockholder. Based on 46,450,000 Shares issued and outstanding as of May 15, 2013. 24 Table of Contents ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE The share exchange agreement and the underlying transaction that we carried out on December 12, 2011 is a related transaction because the shareholder of Dingxu BVI, Mr. Chin Yung Kong, is our current officer and director and majority shareholder. On January 08, 2013, Chin Yung Kong cancelled 20,000,000 shares of common stock. Policy for Approval of Related Party Transactions We do not currently have a formal related party approval policy for review and approval of transactions required to be disclosed pursuant to Item 404(a) of Regulation S-K. Director Independence We do not have any independent Director as defined under NASDAQ Marketplace Rule 4200(a)(15). ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES Audit Fees The aggregate fees billed for each of the last two fiscal years for professional services rendered by the principal accountant for our audit of annual financial statements and review of financial statements included in our Form 10-Qs or services that are normally provided by the accountant in connection with statutory and regulatory filings or engagements for those fiscal years was: $ M&K CPAS, PLLC $ Stan J.H. Lee, CPA 25 Table of Contents ITEM15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES Exhibit No. Description Articles of Incorporation* Bylaws* Share Exchange Agreement** Consulting Service Agreement (Panjin Hengrun and Liaoning Dingxu)** Operating Agreement (Panjin Hengrun and Liaoning Dingxu)** Equity Pledge Agreement (Panjin Hengrun and Liaoning Dingxu)** Option Agreement (Panjin Hengrun and Liaoning Dingxu)** Proxy Agreement (Panjin Hengrun and Liaoning Dingxu)** Share Cancellation Agreement between the Company and Chin Yung Kong dated July 23, 2012. *** Certification of Chief Executive Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (6) Certification of Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (6) Certification of Chief Executive Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (6) Certification of Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (6) 101**** The following materials from our Annual Report on Form10-K for the year ended December 31, 2011, formatted in XBRL (eXtensible Business Reporting Language): (i)the Consolidated Balance Sheets, (ii)the Consolidated Statements of Operations, (iii) the Consolidated Statements of Stockholders' Equity(iv) the Consolidated Statements of Cash Flows, and (v)Notes to Consolidated Financial Statements. 101.INS****XBRL Instance 101.SCH***XBRL Taxonomy Extension Schema 101.CAL***XBRL Taxonomy Extension Calculation 101.DEF***XBRL Taxonomy Extension Definition 101.LAB***XBRL Taxonomy Extension Labels 101.PRE***XBRL Taxonomy Extension Presentation *Incorporated by reference to our Registration Statement on Form S-1, filed on November 9, 2010 **Incorporated by reference to the Form 8-K Current Report filed on December 13, 2011. *** Incorporated by reference to the Form 8-K Current Report filed on August 9, 2012. ****XBRL information is furnished and not filed or a part of a registration statement or prospectus for purposes of sections 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of section 18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. 26 Table of Contents SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CHINA LIAONING DINGXU ECOLOGICAL AGRICULTURE DEVELOPMENT, INC. Date: May 15, 2013 By: /s/ Chin Yung Kong President, Secretary and Treasurer (Principal Executive Officer and Principal Financial Officer) Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Date: May 15, 2013 By: /s/ Chin Yung Kong Director, President, Secretary and Treasurer (Principal Executive Officer and Principal Financial Officer) 27 Table of Contents ANNEX: FINANCIAL STATEMENTS CHINA LIAONING DINGXU ECOLOGICAL AGRICULTURE DEVELOPMENT, INC. CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2 Table of Contents Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets F-3 Consolidated Statements of Operations and Comprehensive Income F-4 Consolidated Statements of Changes in Stockholders’ Equity F-5 Consolidated Statements of Cash Flows F-6 Notes to Consolidated Financial Statements F-7 F-1 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors China Liaoning Dingxu Ecological Agriculture Development, Inc. We have audited the accompanying consolidated balance sheets of China Liaoning Dingxu Ecological Agriculture Development, Inc. as of December 31, 2012 and 2011 and the related consolidated statements of operations, changes in stockholders' equity and cash flows for each of the twelve month periods then ended. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of China Liaoning Dingxu Ecological Agriculture Development, Inc. as of December 31, 2012 and 2011, and the results of its operations and cash flows for the periods described above in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 18 to the financial statements, the 2011 financial statements have been restated to correct errors in the financial statements. /s/ M&K CPAS, PLLC www.mkacpas.com Houston, Texas May 15, 2013 F-2 Table of Contents CHINA LIAONING DINGXU ECOLOGICAL AGRICULTURE DEVELOPMENT, INC AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (AMOUNTS EXPRESSED IN US DOLLARS) 　 As of As of 　 December 31, 2012 December 31, 2011 　 (Restated) ASSETS 　 　 Cash and cash equivalents Inventories Advances to suppliers Other receivables – related parties, net - Other receivables, net - Other current assets - Total Current Assets 　 　 　 Property and equipment, net Construction in progress Land use right Prepaid lease for land Total Assets $ $ 　 　 　 LIABILITIES AND STOCKHOLDERS' EQUITY 　 　 　 Current Liabilities: 　 　 Account payable Accrued expenses Other payable Short-term loan - Due to related parties Total Current Liabilities 　 　 　 Long term payable - 　 　 　 Total Liabilities 　 　 　 Stockholders' Equity: 　 　 　 　 Common stock ($0.001 par value; 75,000,000 shares authorized; 66,450,000 and 66,450,000 shares issued and outstanding at December 31, 2012 and December 31, 2011) Additional paid-in capital Retained earnings (deficit) ) Accumulated other comprehensive income Non-controlling interests 　 　 Total Stockholders' Equity 　 　 　 Total Liabilities and Stockholders' Equity $ $ See accompanying notes to audited consolidated financial statements F-3 Table of Contents CHINA LIAONING DINGXU ECOLOGICAL AGRICULTURE DEVELOPMENT, INC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (AMOUNTS EXPRESSED IN US DOLLARS) 　 The year ended The year ended 　 December 31, 2012 December 31, 2011 　 　 (Restated) 　 　 NET REVENUES $ $ 　 　 　 COST OF REVENUES 　 　 　 GROSS PROFIT 　 　 　 OPERATING EXPENSES: 　 　 Depreciation and amortization Bad debt General and administrative Total Operating Expenses 　 　 　 INCOME FROM OPERATIONS 　 　 　 OTHER INCOME (EXPENSE): 　 　 Other income - Impairment loss - ) Interest expense ) ) Loss on foreign exchange ) - 　 　 　 INCOME (LOSS) BEFORE PROVISION FOR INCOME TAX ) 　 　 　 PROVISION FOR INCOME TAXES - - 　 　 　 NET INCOME (LOSS) BEFORE NON-CONTROLLINGINTERESTS $ $ ) 　 　 　 LESS: NET INCOME (LOSS) ATTRIBUTABLE TO NON-CONTROLLING INTERESTS ) 　 　 　 NET INCOME (LOSS) $ $ ) 　 　 　 OTHER COMPREHENSIVE INCOME: 　 　 Unrealized foreign currency translation gain(loss) 　 LESS: OTHER COMPREHENSIVE INCOME ATTRIBUTABLE TO NON-CONTROLLING INTERESTS 　 　 　 COMPREHENSIVE INCOME $ $ 　 　 　 NET INCOME PER COMMON SHARE: 　 　 Basic $ $
